ON REHEARING.
[116 Pac. 414.]
(Syllabus by the court.)
1. This court' will not reverse an order of the trial court in granting or modifying a temporary injunction, unless it is shown to have been a clear abuse of the discretion vested in the trial court.
2. Under the statutes of this state, sees. 4287 and 4288 (Bev. Codes), “an injunction is a writ or order requiring a person to refrain from a particular act,” and the writ issues to restrain the commission or continuance of some act which would produce “great or irreparable injury” to the moving party. The chief virtue of the writ lies in its preventive nature.
3. Injunction cannot be used as a retributive or offensive weapon. It is primarily an instrument of defense.
AILSHIE, Presiding J.
A rehearing was granted in this case in order that we might re-examine the questions involved and ascertain if the court had erred in the original opinion in the case. Upon a reargument, it is urged that this court should not reverse an order of the trial court in granting or modifying a temporary injunction unless it is shown to have been a clear abuse of the discretion vested in the trial court. In support of this, counsel cite the following cases which, it must be conceded, sustain their position: Staples v. Rossi, 7 Ida. 618, 65 Pac. 67; Shields v. Johnson, 10 Ida. 454, 79 Pac. 394; Wilson v. Eagleson, 9 Ida. 17, 108 Am. St. 110, 71 Pac. 613; Price v. Grice, 10 Ida. 443, 79 Pae. 387. We may safely accept the statement of counsel on this question as the correct rule of law to be followed in this state.
The next contention made by the respondents is stated as follows: “Nowhere does the appellant state that he has been injured, nor is there one word of testimony which was produced on the hearing that the plaintiff had been damaged to any extent whatever.” This statement is made the basis for the argument that since no injury had been inflicted at the time of the commencement of the action, the court would. *502not issue a restraining order on the surmises and conjectures of the moving party against the intent or probable action of the adverse party. Counsel are partially correct and partially in error in their argument on this phase of the case. It has been well said by a very eminent court of this country that “courts of equity .... have power to issue injunctions, and that they never exercise this power to allay mere apprehensions of injury, but only when the injury is imminent and irreparable.” (Schubach v. McDonald, 179 Mo. 163, 101 Am. St. 452, 78 S. W. 1020, 65 L. R. A. 136.) Under the statutes of this state, however (see. 4287, Eev. Codes), “An injunction is a writ or order requiring a person to refrain from a particular act”; and by section 4288, the writ issues to restrain the commission or continuance of some act which would produce “great or irreparable injury” to the moving party. The chief virtue of this writ lies in its preventive nature. It is invoked for the purpose of restraining and preventing the execution of a threatened and imminent, unperformed and unexecuted act, and to avert a nonexistent injury. (22 Cye. 741.) This is undoubtedly the kind and character of action in which the writ may properly be invoked. If the defendants were building a dam or cribbing into the bed of the Boise river in such a way as to deflect and throw the body of the stream on to the lands of the plaintiff, damage and injury could reasonably be expected to follow, although none had then occurred.
It is unnecessary for us to enter into a further discussion of the law dealing with the rights of riparian proprietors to either strengthen the embankments along the stream or build dams or structures into the bed of the stream. The law dealing with the right of a riparian proprietor to build retaining walls along the bank of the stream or strengthen the banks is very well settled. (See note to Fowler v. Wood, 73 Kan. 511, 117 Am. St. 534, 85 Pac. 763, 6 L. R. A., N. S., 162.) When, however, it comes to building dams or other embankments or structures into the bed of the stream so as to impede or interfere with the flow of the stream, the party who does so acts at his peril. A court of equity should never permit *503such a thing to be done where there is a showing that it will in all reasonable probability result in “great or irreparable injury” to someone else.
In the ease at bar, the order of the trial court in permitting the erection of this structure out into the bed of the stream or main channel is reconcilable with the law only upon the theory that the court had doubt or was uncertain as to whether or not this cribbing was being constructed in the channel or bed of the stream as it existed at the time of or immediately prior to the construction of this cribbing. Examination of the record and the affidavits in the ease discloses some controversy over this particular question. We are not prepared to believe that the trial court, in modifying the original order of injunction so as to permit the construction of this cribbing by defendant into what has been designated as the channel of the stream, did so on the theory that the deflection of a part of the stream from the main channel was justifiable simply because the plaintiff had erected walls and barriers along his side of the stream which may have caused damage to the defendant. In other words, a wrong or injury committed by the plaintiff cannot justify a like wrong or injury by the defendant. Injunction cannot be used as a retributive or offensive weapon. It is primarily an instrument of defense.
This case has not yet been heard on its merits. It is pending here only on appeal from the order modifying an injunction pendente lite. We, therefore, refrain from entering into any further discussion of the merits of this controversy. In view of the fact that we are not finally disposing of the appeal until after the high-water period of the year has practically passed, and the further fact that this case will undoubtedly be tried on its merits before another season, we have concluded to allow the modified order of the trial court to stand until the ease is finally tried on its merits. This is done, however, upon the theory and expectation that this case will be heard on its merits before the high-water period of another season comes, so that if it should be finally determined that this structure is in the channel of the stream and therefore un*504lawful, it may be removed before another high-water season. If, on the other hand, it should be found not to be an unlawful structure, there will be no occasion for its removal.
The order appealed from will be affirmed as above indicated. Each party will pay one-half the costs of the appeal.
Sullivan, J., concurs.